        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXA
                                  AUSTIN DIVISION


COMMUNITY FINANCIAL
SERVICES ASSOCIATION OF
AMERICA, LTD., CONSUMER
SERVICE ALLIANCE OF TEXAS,
            PLAINTIFFS,
V.                                                            CAUSE NO. 1:18-CV-00295-LY

 CONSUMER FINANCIAL
 PROTECTION BUREAU, KATHLEEN
 KRANINGER, IN HER OFFICIAL
 CAPACITY AS DIRECTOR,
 CONSUMER FINANCIAL BUREAU;
              DEFENDANTS.


             ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

       Before the court is the above-styled and numbered cause that arises in response to the

"Payday, Vehicle Title, and Certain High-Cost Installment Loans" Rule ("the 2017 Rule"), issued

by the Consumer Financial Protection Bureau ("the Bureau") on November 17, 2017. Payday,

Vehicle Title, and Certain High-Cost Installment Loans, 82 Fed. Reg. 54,472-0 1 (Nov. 17, 2017).

The 2017 Rule limited certain practices by covered lenders deemed "unfair, deceptive, or abusive."

Id. However, in 2020, the Supreme Court held that at the time of passing the 2017 Rule, the Bureau

was unconstitutionally structured. Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S .Ct. 2183,

2192 (2020). The Court did so because Congress improperly shielded the Director of the Bureau

from at-will removal by the president, rendering the agency "accountable to no one," and violating

the Separation of Powers Doctrine. Id. at 2203. Two weeks later, the      Bureauthen led by      a

Director removable by the presidentratified a portion of the 2017 Rule known as the "Payment

Provisions." Payday, Vehicle Title, and Certain High-Cost Installment Loans; Ratification of

Payment Provisions, 85 Fed. Reg. 4 1,905-02 (July 13, 2020) (the "Ratification").
           Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 2 of 24




          Plaintiffs, two trade associations ("the Associations"), bring this action on behalf of certain

payday lenders and credit-access businesses affected by the 2017 Rule and the Ratification. The

Associations challenge the validity of the Ratification and ask the court to set aside the Payment

Provisions Section of the 2017         Rule.1   Before the court now are the parties' cross-motions for

summary judgment, responses, replies, exhibits, and supplemental authorities.2 Having considered

all   of the parties' filings and the applicable law, the court renders the following order.



                                           I.       LEGAL STANDARD

          "Summary judgment is required when 'the movant shows that there is no dispute as to any

material fact and the movant is entitled to judgment as a matter of law." Trent v. Wade, 776 F.3d

368, 376 (5th Cir. 2015) (quoting Fed. R. Civ. P. 56(a)). "A genuine dispute of material fact exists

when the 'evidence is such that a reasonable jury could return a verdict for the nonmoving party."

Nola Spice Designs, LLC        v.   Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting




   The Associations' Original Complaint was filed April 9, 2018 (Dkt. No. 1). On June 12, 2018,
the Court entered an order staying litigation in this case (Dkt. No. 29). On November 6, 2018, the
Court entered an order staying the 2017 Rule's August 2019 compliance date (Dkt. No. 53). On
August 20, 2020, the Court lifted the stay on litigation but did not lift the stay on the compliance
date (Dkt. No. 74). The Associations filed an amended complaint on August 28, 2020 (Dkt No.
76). The Bureau filed an Answer to the Amended Complaint on September 18, 2020 (Dkt. No.
79).
2
   The Associations' Motion for Summary Judgment was filed September 25, 2020 (Dkt. No. 80);
The Bureau's Response and Cross-Motion for Summary Judgment was filed October 23, 2020
(Dkt. No. 82); The Associations' Response to Defendants' Cross-Motion for Summary Judgment
was filed November 20, 2020 (Dkt. No. 84); The Bureau's Reply was filed December 18, 2020
(Dkt. No. 85); The Bureau's First Notice of Supplemental Authority was filed December 30, 2020
(Dkt. No. 86); The Associations' Response to the First Notice of Supplemental Authority was filed
December 31, 2020 (Dkt. No. 87); The Bureau's Second Notice of Supplemental Authority was
filed May 20, 2021 (Dkt. No. 88); The Associations' Response to the Second Notice of
Supplemental Authority was filed May 21, 2021 (Dkt. No. 89); The Bureau's Third Notice of
Supplemental Authority was filed June 28, 2021 (Dkt. No. 90); The Associations' Response to the
Third Notice of Supplemental Authority was filed June 30, 2021 (Dkt. No. 91).
                                                       2
           Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 3 of 24




Anderson      v.   Liberty Lobby, 477 U.S. 242, 248 (1986)). "The moving party 'bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of [the record] which it believes demonstrate the absence of a genuine issue of material

fact." Id. (quoting EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014)). A fact is material

if "its resolution could affect the outcome of the action." Aly v. City of Lake Jackson, 605 Fed.

App'x 260, 262 (5th Cir. 2015). "If the moving party fails to meet [its] burden, the motion [for

summary judgment] must be denied, regardless of the nonmovant's response." Pioneer Expi., LLC

v.   Steadfast Ins. Co., 767 F.3d 503 (5th Cir. 2014).

          "When the moving party has met its Rule 56(c) burden, the nonmoving party cannot

survive a summary judgment motion by resting on the mere allegations of its pleadings." Duffie v.

United States, 600 F.3d 362, 371 (5th Cir. 2010). The nonmovant must identify specific evidence

in the record and articulate how that evidence supports that party's claim. Willis      v.   Cleco Corp.,

749 F.3d 314, 317 (5th Cir. 2014). "This burden will not be satisfied by 'some metaphysical doubt

as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence." Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir. 2005). In

deciding a summary-judgment motion, the court draws all reasonable inferences in the light most

favorable to the nonmoving party. Darden v. City ofFort Worth, 866 F.3d 698, 702 (5th Cir. 2017).

          On cross motions for summary judgment, the court reviews each party's motion

independently, viewing the evidence and inferences in the light most favorable to the nonmoving

party, determining for each side whether judgment may be rendered in accordance with the Rule

56 standard. Amerisure Ins. Co. v. Navigators Ins. Co., 611 F.3d 299, 304 (5th Cir. 2010) (internal

citation and quotation omitted); Shaw Constr.    v.   ICF Kaiser Eng'rs., Inc., 395 F.3d 533 n.8, 9 (5th

Cir. 2004).



                                                      3
         Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 4 of 24




       In the context of a challenge to an agency action under the Administrative Procedure Act

("APA"), "[s]ummary judgment is the proper mechanism for deciding, as a matter of law, whether

an agency's action is supported by the administrative record and consistent with the APA standard

of review." American Stewards of Liberty v. United States Dept.     of Interior,   370 F. Supp. 3d 711,

723 (W.D. Tex. 2019) (quoting Blue Ocean Inst. v. Gutierrez, 585 F. Supp. 2d 36, 41 (D.D.C.

2008)). When a party seeks review of an agency action under the APA, the district judge sits as an

appellate tribunal. See e.g., Redeemed Christian Church of God        v.   United States Citizenship &

Immigr. Servs., 331 Fed. Supp. 3d 684, 694 (S.D. Tex. 2018). The entire case on review is a

question of law. Id. Under the APA, it is the role of the agency to resolve factual issues to arrive

at a decision that is supported by the administrative record, whereas the function of the district

court is to determine whether as a matter of law the evidence in the administrative record permitted

the agency to make the decision it did. Id. Summary judgment serves as the mechanism for

deciding, as a matter of law, whether the agency action is supported by the administrative record

and otherwise consistent with the APA standard of review. Id.



                                              II.   BACKGROUND

        The Bureau is charged with regulating individuals and entities that offer financial products

or services. 12 U.S.C.   §   5491. Congress authorized the Bureau to "prescribe rules.. . identifying

as unlawful, unfair, deceptive, or abusive acts or practices in connection with any transaction with

a consumer for a consumer financial product or service, or the offering of a consumer financial

product or service." Id. at   §   553 1(b).

        Pursuant to its rulemaking authority, the Bureau passed the 2017 Rule, which consisted of

two parts: the "Underwriting Provisions" and the "Payment Provisions." See 12 C.F.R.          §   1041.4.
          Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 5 of 24




The Underwriting Provisions, inter alia, restricted lenders from making covered loans "without

reasonably determining that the consumers will have the ability to repay the loans." 2017 Rule

Official Interpretations, 82 Fed. Reg. at 54,826. Those provisions have since been revoked.

        At issue here are the Payment Provisions. These provisions restrict lenders of certain loans

from attempting to withdraw payments from a consumer's account after a second consecutive

failed attempt to do so, without obtaining a new authorization for further withdrawals. 12 C.F.R.

§§   1041.7. 8. The Payment Provisions also set limitations on such a new authorization, including

requiring a new consumer-rights notice, and restricting when the lender may obtain the new

authorization electronically or by telephone. Id. at   §   1041 .8(c)(3), 1041.9(c).

         In 2020, the Supreme Court held in Seila Law that the Bureau's "leadership by a single

[Director] removable only for inefficiency, neglect, or malfeasance violates the separation of

powers." 140 S.Ct. 2183, 2197. The Court was then left with the question of whether "the

Director's removal protection was severable from the other provisions of the           .   .   .   Act that

establish[es] the [Bureau]." Id. at 2207. "If so," the Court reasoned, "then the [Bureau] may

continue to exist and operate notwithstanding Congress's unconstitutional attempt to insulate the

agency's Director from removal." Id. at 2207-08. The Court found the provision was severable

and remanded the case to the Ninth Circuit Court of Appeals for consideration of whether the

Bureau's actions in that case were validly ratified. Id. at 2211.

         Shortly after Seila Law, the Bureau's Director, now removable at will by the President,

ratified the Payment Provisions of the 2017 Rule. Ratification, 85 Fed. Reg. at 41905-02.




                                                  5
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 6 of 24




                                             III.   ANALYSIS

       a. The Associations' motion for summary judgment

       The Associations offer six arguments as to why the Payment Provisions should be set aside

as a matter of law.

       1.   Payment provisions void ab initio due to Bureau's unconstitutional structure

       The Associations contend that the 2017 Rule is void ab initio because the Bureau that

promulgated it was unconstitutionally structured. The Associations further contend that the

"appropriate remedy for this constitutional defect in the 2017 Rule is to set aside that rule and

require the Bureau.   . .   to conduct a new notice-and-comment rulemaking."

       Since the Associations' briefing was submitted, the Supreme Court clarified that the

contention is an incorrect application of precedent:

       What we said about standing in Seila Law should not be misunderstood as a holding
       on a party's entitlement to relief based on an unconstitutional removal restriction.
       We held that a plaintiff that challenges a statutory restriction on the President's
       power to remove an executive officer can establish standing by showing that it was
       harmed by an action that was taken by such an officer and that the plaintiff alleges
       was void. But that holding on standing does not mean that actions taken by such an
       officer are void ab initio and must be undone.

Collins v. Yellen, 141 S.Ct. 1761, 1787 n.24 (2021) (internal citations omitted).

       The court concludes the 2017 Rule is not void ab initio.

       2. Bureau's ratification of Payment Provisions was ineffective, unconstitutional,
            procedurally improper, and arbitrary and capricious

       The Associations also contend that the Bureau's ratification of the Payment Provisions is

ineffective and improper because: ratification cannot cure the type of constitutional problem

present here; a new notice-and-comment process must be undertaken; ratification requires that the

agency had the power to do the act ratified at the time it was done; and the ratification was arbitrary

and capricious. The argument that ratification cannot cure the type of constitutional problem
         Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 7 of 24




present here is not persuasive, because the Supreme Court in Seila Law remanded to the lower

court for consideration of whether ratification was    appropriatea futile step if ratification, like
the Associations contend, is never appropriate for this sort of constitutional harm.

       Next, the Associations point to the APA' s requirement that legislative rules like the

Payment Provisions follow notice-and-comment procedures. See 5 U.S.C.           §   553(b). When those

procedures were undertaken for the 2017 Rule, the agency was unconstitutionally structured. The

Associations rely on the Supreme Court's holding in Lucia              v.   Securities and Exchange

Commission for the premise that allowing the Bureau to lean on ratification would deny the

Associations a meaningful remedy to the constitutional wrong and would fail to "create incentives"

for plaintiffs to challenge actions taken by unconstitutionally structured agencies. See 138 S .Ct.

2044, 2055 (2018). But the Associations already received a meaningful remedy for the harm they

suffered: a validly appointed Director reviewed the record pertaining to the 2017 Rule and chose

to ratify a portion thereof. See Intercollegiate Broad. Sys., Inc. v. Copyright Royalty Bd., 796 F.3d

111, 120 (D.C. Cir. 2015) ("new hearing" does not need to be "completely new proceeding" but

could instead entail "de novo review"). That the remedy the Associations received stops short of

their desire is immaterialthe solution is tailored to the harm.

       The Associations' next argument is that this specific ratification is improper because

ratification requires that the agency had the authority to do the act ratified at the time it was done.

The Associations contend: "[R]atification requires two     entitiesa principal who had authority to
act at the time in question, and an agent who did not." Here, though, the Associations contend the

Bureau is the only entity involved and it lacked authority from the start. The Bureau responds that

"The Bureau is the principal, and the Director is the agent who acts on the Bureau's behalf"




                                                   7
          Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 8 of 24




         Other courts have considered and rejected this argument. See Consumer Fin. Prot. Bureau

v.   Gordon, 819 F.3d 1179, 1191 (9th Cir. 2016); Federal Election Comm'n v. Legi-Tech, Inc., 75

F.3d 704, 707-09 (D.C. Cir. 1996). The Gordon Court explained:

         Both [Defendant and amicus] recognize that for a ratification to be effective, it is
         essential that the party ratifying should be able not merely to do the act ratified at
         the time the act was done, but also at the time the ratification was made. This rule
         of law is derived from the Second Restatement of Agency. Under the Second
         Restatement, if the principal (here, [the Bureau]) had authority to bring the action
         in question, then the subsequent August 2013 ratification of the decision to bring
         the case against [Defendant] is sufficient. The Third Restatement, which is less
         "stringent" than the Second, advises that a ratification is valid even if the principal
         did not have capacity to act at the time, so long as the person ratifying has the
         capacity to act at the time of ratification. . . Because the [Bureau] had the authority
                                                   .

         to bring the action at the time [Defendant] was charged, [the Bureau Director's]
         August 2013 ratification, done after he was properly appointed as Director, resolves
         any Appointments Clause deficiencies.


813 F. 3d at 1191-92 (internal citations and quotations omitted); see also Intercollegiate Broad.

Sys., 796 F.3d at 121 ("[O]nce a new Board has been properly appointed (or reconstituted), the

Appointments Clause does not bar it from reaching the same conclusion as its predecessor."); Legi-

Tech, 75 F.3d at 707, 709 (newly constituted Federal Election Commission need not "start at the

beginning" and "redo the statutorily required procedures in their entirety").

         Based on this analysis, it appears that the Ninth Circuit would uphold the ratification in

this case under either the Second or Third Restatement of Agency. Gordon identifies the Bureau

as the principaland presumably the Director as its agent. Gordon, 813 F.3 d at 1191. But Gordon

also recognized that ratification is valid so long as the person ratifying has capacity to act at the

time of ratification. Id. at 1192. The court finds this reasoning persuasive.

         Finally, the Associations challenge the Ratification as arbitrary and capricious. "The scope

of review under the 'arbitrary and capricious' standard is narrow and a court is not to substitute its

own judgment for that of the agency." Motor Vehicle Mfrs. Ass 'n        v.   State Farm Mut. Auto. Ins.
            Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 9 of 24




Co., 463 U.S. 29,43 (1983). Nevertheless, the agency must examine the relevant data and articulate

a satisfactory explanation for its action including a "rational connection between the facts found

and the choice made." Id. (citing Burlington Truck Lines      v.   United States, 371 U.S. 156, 168

(1962)). In reviewing that explanation, the court should "consider whether the decision was based

on a consideration of the relevant factors and whether there has been a clear error of judgment."

Id. (citing Bowman Transp. Inc. v. Arkansas-Best Freight Sys., 419 U.S. 281, 285 (1974)).

        The Associations posit that the Bureau engaged in an "unexplained about-face" on the issue

of the time needed to implement the Payment Provisions. In 2017, the Bureau gave companies like

those the Associations represent 21 months to come into compliance with the provisions of the

2017 Rule. The Bureau reasoned that "the interest of enacting protections for consumers as soon

as possible" had to be balanced against "giving [lenders] enough time for an orderly

implementation period" and concluded 21 months was the time required for lenders to adjust

practices to come into compliance. 2017 Rule Official Interpretations, 82 Fed. Reg. at 54, 814. The

Associations now urge that if 21 months was the time required for lenders to come into

compliance, the Bureau's offer of a 30-day compliance period is, on its face, arbitrary and

capricious. See National Res. Def Council, Inc.     v.   EPA, 683 F.2d 752, 762 (3rd Cir. 1982)

(effective date is "an essential part of any rule: without an effective date, the agency statement

could have no future effect and could not serve to implement, interpret, or prescribe law or

policy").

       In promulgating the 2017 Rule, the Bureau reasoned that 21 months was the necessary time

for lenders to adjust their practices according to the Rule. Lenders have had considerably more

than 21 months. The Bureau's offer of a short additional compliance period after the lapse of the
         Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 10 of 24




original 21-month compliance period cannot accurately be described as an "unexplained about-

face."

         In arguing that the Ratification is arbitrary and capricious, the Associations next point to

the requirement that the Bureau consider "the potential benefits and costs to consumers and

[lenders]," which the Associations contend the ratification fails to do properly.     See Consumer   Fin.

Prot. Act ("CFPA")    §   1022(b)(2), 12 U.S.C.   §   5512(b)(2). The cost-benefit analysis conducted

by the Bureau considered the Underwriting Provisions of the 2017 Rule in conjunction with the

Payment Provisionsin other words, the analysis considered aspects of the 2017 Rule that have

since been revoked     alongside   aspects that were ratified. The Associations contend that the

Bureau's failure to conduct a new cost-benefit analysis inherently renders the ratification arbitrary

and capricious. But the Bureau responds that the consideration of the crossover impact of the

Underwriting Provisions on the Payment Provisions was limited to a couple of sentences on which

the 2017 Rule's cost-and-benefit analysis did not     rely.3   The court agrees with the Bureau that this

discussion is far from the "essential premise" of the cost-benefit analysis the Associations contend

it constitutes.

         3. Payment Provisions exceed Bureau's statutory authority and are                arbitrary and
            capricious

         The Associations' third argument is that the Payment Provisions violated the CFPA and

the APA when enacted by declaring a practice unfair and abusive in a manner that exceeded the

Bureau's authority and was arbitrary and capricious.



    The language in question is: "[T]he Bureau expects that unsuccessful payment withdrawal
attempts will be less frequent under the rule. This is because. . . the [Underwriting] provisions.
 will reduce the frequency with which borrowers receive loans that they do not have the ability to
repay. This should in turn lessen the impacts of instances where a lender is required to notify
consumers that the lender is no longer permitted to attempt to withdraw payments from a
borrower's account." 2017 Rule Official Interpretations, 82 Fed. Reg. at 54,846.
                                                  10
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 11 of 24




        "Unfair." First, the Associations challenge the Bureau's finding that a third withdrawal

attempt after two failed withdrawals is unfair. To declare a practice "unfair," the Bureau must find

that the practice "has a reasonable basis to conclude that [1] the act or practice causes or is likely

to cause substantial injury to consumers [2] which is not reasonably avoidable by consumers; and

[3] such substantial injury is not outweighed by countervailing benefits to consumers or to

competition." 12 U.S.C.   §   5531(c). The Bureau found that all three of these elements were met by

new withdrawal attempts from consumer's bank accounts after two attempts have failed unless the

consumer gives renewed approval. 2017 Rule Official Interpretations, 82 Fed. Reg. at 54720.

       The Associations first challenge is that, in determining the withdrawal attempts were

unfair, the Bureau did not carefully weigh the costs and benefits to consumers and to competition.

The Associations then suggest that the benefits of payday and other covered loans to consumers

are substantial and are discounted only because of the Bureau's paternalism. But this argument

fails for two reasons: first, the court is not seeking in this review to determine if the court   agrees


with the Bureau or would have made the same decision, so reweighing the costs and benefits is

inappropriate. Second, the practice in question is not offering loans, but making successive

withdrawal attempts, and the Associations have presented no evidence why those attempts help

consumers.

       The Associations also challenge the Bureau's finding that consumers can reasonably avoid

the injury in question. For instance, the Associations allege consumers could (a) refuse to authorize

automatic withdrawals; (b) put sufficient funds in their bank accounts; (c) renew loans or negotiate

repayment options; or (d) avoid taking out a loan in the first place. Again, these arguments are

unpersuasive. The Bureau, in drafting the 2017 Rule, considered whether consumers could take

out loans without authorizing automatic withdrawals but found that such loans are generally



                                                  11
       Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 12 of 24




unavailable. 2017 Rule Official Interpretations, 82 Fed. Reg. at 54737. The Bureau also considered

whether consumers could reasonably avoid successive withdrawal attempts by contacting the

lender but found that withdrawals often happen multiple times in a           daytoo    fast for such a

solution. Id. Similarly, the argument that overdraft fees are "reasonably avoidable" because

consumers could simply put sufficient funds in their accounts or avoid taking out loans at all is

unpersuasive. By that logic, no practice by a lender could ever be "unfair," because the consumer

could have simply paid the loan back on time or avoided it altogether.

       The Associations' final challenge against the Bureau's conclusion that the successive

withdrawals are unfair is that the Bureau charges lenders with being the cause of the injury even

though the customers' banks cause the failed-payment fees. But, as the Bureau contends, the fact

that "a company's conduct was not the most proximate cause of an injury generally does not

immunize liability from foreseeable harms." See FTC v. Wyndham Worldwide Corp., 799 F.3d

236, 246 (3d Cir. 2015); FTC v. Neovi, Inc., 604 F.3d 1150, 1155 (9th Cir. 2010) (in context of

unfairness, "the contribution[s] of independent causal agents.   . .   do not magically erase the role"

of others in causing harm).

       "Abusive." The Associations challenge the Bureau's finding that the successive

withdrawals are "abusive." The CFPA deems a practice abusive after a finding that it:

       takes unreasonable advantage of (a) a lack of understanding on the part of the
       consumer of the material risks, costs, or conditions of the product or service; [or]
       (b) the inability of the consumer to protect the interests of the consumer in selecting
       or using a consumer financial product or service.

12 U.S.C. § 553 1(d)(2)(A)(B).

       The Bureau found, when promulgating the 2017 Rule, that successive withdrawal attempts

are abusive because they take advantage of consumers' lack of understanding of the risk that a




                                                 12
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 13 of 24




lender would attempt to charge the consumer's account again and again if withdrawal attempts

failed. 2017 Rule Official Interpretations, 82 Fed. Reg. at 54,741.

       The Associations complain that the Bureau has since rejected the interpretations of "lack

of understanding" that led it to designate the withdrawal attempts in question as abusive. More

specifically, the Associations claim it is the Bureau's belief that a consumer having a general

understanding of the risk of the fees associated with failed withdrawal attempts is enough to

preclude a finding that a practice takes advantage of a consumer's lack of understanding. See 2017

Rule Official Interpretations, 82 Fed. Reg. at 54,740. The Associations contend that because the

Bureau has rejected the approach it used to find the withdrawal attempts abusive, that finding is

arbitrary and capricious.

       The Associations' arguments fail once again. The Bureau responds, and the court agrees,

that no substantive consideration about this process has changed. Regarding the Associations'

lack-of-understanding argument, the only relevant change to the Bureau's standard concerns the

now-revoked Underwriting Provisions. See 2017 Rule Official Interpretations, 82 Fed. Reg. at

54597-98.

       Failure to djfferentiate financial products. The Associations contend that the Bureau

failed to establish a "rational connection between the facts found and the choice made" when

crafting the 2017 Rule because the Bureau failed to heed important differences in the varieties of

financial products covered. See Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43. For instance, the

Associations contend the Bureau failed to consider the difference between withdrawal attempts

from debit or prepaid cards and those from automated clearing houses and checking accounts.

       But the Bureau considered these differences. The 2017 Rule found that the harm it sought

to prevent would only be prevented   if the lenders "do not charge NSF, overdraft, return payment


                                                13
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 14 of 24




fees, or similar fees, and do not close accounts because of failed payment attempts." 2017 Rule

Official Interpretations, 82 Fed. Reg. at 54,746. Finding that "all payment methods" could expose

consumers to some of these fees, the 2017 Rule declined to exempt any payment types from the

Payment Provisions. Id. That is sufficient to establish the "rational connection between the facts

found and the choice made" necessary to avoid the determination the Rule was arbitrary and

capricious. See Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43.

       Final "Arbitrary and Capricious"Arguments. Lastly, the Associations contend the 2017

Rule is arbitrary and capricious because the Bureau unfairly targeted high-interest loans in

violation of Congress's prohibition on establishing a usury limit and that the 2017 Rule is primarily

based on public policy considerations. These arguments fail as well. Specifying which loans

qualify for restrictions does not establish a limit on annual percentage rate, and the 2017 Rule is

supported by reasoning beyond public policy, much of which has been discussed herein.

       4. Payment Provisions rest on defective cost-benefit analysis

       The Associations' fourth argument is that the Payment Provisions rest on a flawed cost-

benefit analysis. The CFPA requires the Bureau to consider "the potential benefits and costs to

consumers and covered persons, including the potential reduction of access by consumers to

consumer financial products." 12 U.S.C.    §   5512(b)(2). The Associations contend the 2017 Rule's

cost-benefit analysis has two "serious flaw[s]" that "render the rule unreasonable." See Nat 'lAss 'n

of Home Builders   v.   EPA, 682 F.3d 1032, 1040 (D.C. Cir. 2012). The Associations point to two

factors they believe the Bureau did not consider in its cost-benefit analysis: (1) the increased

likelihood a loan would enter into collections sooner than it otherwise would have; and (2) the

additional accrued interest customers will incur as a result of the notice requirements in the

Payment Provisions.



                                                   14
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 15 of 24




        The Bureau responds that it is only required to consider "important aspect[s] of the

problem" before it. Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43. It is "not required to consider every

single possible cost." STG LLC v. United States, 147 Fed. Cl. 790, 809 (2020). The court agrees.

The rational-basis test of APA review asks "whether the [] agency provided a coherent and

reasonable explanation of its exercise of discretion." DellFed. Sys., L.P.    v.   United States, 906 F.3d

982, 992 (Fed. Cir. 2018) (quoting Banknote Corp.     of Am., Inc.   v.   United States, 365 F.3d 1345,

1351 (Fed. Cir. 2004)). That a review    of the agency's cost-benefit analysis with the benefit of

hindsight can produce costs not considered or not thoroughly considered by the agency does not

automatically render a rule unreasonable.

        5.   Bureau's denial of Association member's rulemaking petition was arbitrary and
             capricious

        A member of Plaintiff Community Financial Services Association, Advance Financial,

submitted a rulemaking petition asking the Bureau to "amend" the 2017 Rule "to exclude debit

card payments" from the reach of the Payment Provisions. The Associations contend the Bureau's

decision to decline this request amounted to a clear error in judgment and the 2017 Rule should

therefore be set aside as arbitrary and capricious. See Safe Extensions, Inc.         v.   Federal Aviation

Admin., 509 F.3d 593, 604 (D.C. Cir. 2007). The reason, similar to arguments made by the

Associations above, is that debit card transactions are not usually subject to the same insufficient-

funds fees. Again, the Bureau considered those transactions and chose not to make an exception

for them. That the Associations disagree is insufficient to establish the "rational connection

between the facts found and the choice made" necessary to avoid the determination the Rule was

arbitrary and capricious. See Motor Vehicle Mfrs. Ass 'n, 463 U.S. at 43.




                                                 15
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 16 of 24




        6.    Bureau's structure continues to violate Separation-of-Powers principles

        Finally, the Associations assert the Bureau's structure continues to violate Separation of

Powers principles that the Supreme Court had no opportunity to consider in Seila Law. The

Associations contend the Bureau's Director can establish its budget, up to a set percentage of the

Federal Reserve's operating expenses, and that this budget is exempt from review by the

congressional Appropriations Committees. According to the Associations, this violates the

constitutional proscription against taking money from the Treasury except "in Consequences of

Appropriations made by Law." U.S. Const., art. I   §    9, cl. 7.

        The Appropriations Clause "means simply that no money can be paid out of the Treasury

unless it has been appropriated by an act of Congress." Office Pers. Mgmt.   v.   Richmond, 496 U.S.

414, 424 (1990) (citing Cincinnati Soap Co.        v.   United States, 301 U.S. 308, 321 (1937)).

Therefore, if a statute authorizes an agency to receive funds up to a certain cap, as the CFPA

authorizes the Bureau to do, there is no Appropriations Clause issue. See 12 U.S.C.    §   5497(a).

        The Associations also contend that the Bureau violates the Constitution because Congress

merely "announce[d] vague aspirations and then assign[ed] others the responsibility of adopting

legislation to reach its goals." See Gundy v. United States, 139 S.Ct. 2116, 2133 (2019) (Gorsuch,

J., dissenting). Here, the Associations assert Congress has done just that by assigning the Bureau

the responsibility to prevent unfair and abusive practices in this industry. The court disagrees and

does not find a remaining constitutional issue. See Gundy, 139 S.Ct. at 2123 (holding Congress

may delegate power to agencies as long as it provides an "intelligible principle" for those agencies

to follow).




                                                 16
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 17 of 24




       7. Summary

       Because the Associations have not shown they are entitled to judgment as a matter of law,

the court will deny their Motion for Summary Judgment.

       b. The Bureau's motion for summary judgment

       The Bureau offers six reasons it is entitled to summary judgment on each of the

Associations' causes of action. The court considers each of these arguments in turn.

       1.   The Associations' constitutional challenge provides no basis to set aside the
            Payment Provisions because a validly appointed director ratified them.

       The Bureau first argues it is entitled to summary judgment on the issue of whether the

Payment Provisions are void ab initio. The Supreme Court's holding in Collins suggests the

Bureau is correct. See Collins, 2021 WL 2557067, at *19 n. 24 (Seila Law's "holding on standing

does not mean that actions taken by [an improperly appointed] officer are void ab initio and must

be undone."). The court therefore concludes that the Payment Provisions are not void ab initio.

       Therefore, the court considers whether the Bureau's ratification of the Payment Provisions

was proper. Federal courts have held consistently that ratification by a properly appointed official

remedies the constitutional problem with actions initially approved by an improperly appointed

official. See, e.g., Gordon, 819 F.3d at 1190-91 (9th Cir. 2016) (properly appointed official's

ratification cured constitutional problem caused by actions initially overseen by official appointed

in violation of Article II); Wilkes-Barre Hosp. Co.     v.   NLRB, 857 F.3d 364, 372 (D.C. Cir. 2017)

(same); Advanced Disposal Servs. E., Inc.   v.   NLRB, 820 F.3d 592, 602 (3d Cir. 2016) (same). The

court therefore concludes that ratification can be a proper mechanism of addressing the sort of

constitutional problem at issue here.

       Additionally, the court finds that the Bureau's ratification of the Payment Provisions was

a solution tailored to the constitutional injury sustained by the Associations. See United States   v.


                                                   17
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 18 of 24




Morrison, 449 U.S. 361, 364 (1981) (noting "general rule that remedies should be tailored to the

injury suffered from the constitutional violation"). A few weeks after the Supreme Court's holding

in Seila Law, the Bureau's constitutionally appointed director ratified the Payment Provisions. See

Ratification, 85 Fed. Reg. 41905-02. In doing so, the Director noted she "is familiar with the

payment provisions and has also conducted a further evaluation of them for purposes of thEe]

ratification. Based on the Director's evaluation of the payment provisions, it is the Director's

considered judgment that they should be ratified." Id. This assurance is sufficient to establish "de

novo review." See Intercollegiate Broad. Sys., 796 F.3d at 120 ("new hearing" does not need to be

"completely new proceeding" but could instead entail "de novo review"). Finally, as previously

discussed, the Associations' arguments against the propriety, legality, and sufficiency of the

Ratification all fail. The court concludes that the Ratification was valid and cured the constitutional

injury caused by the 2017 Rule's approval by an improperly appointed official.

       2. Payment Provisions are consistent with the Bureau's statutory authority and not
              arbitrary and capricious

       The Bureau argues that, as a matter of law, the Payment Provisions do not exceed the

Bureau's statutory authority and are not arbitrary and capricious.

       The Bureau argues that it reasonably determined that the practice addressed by the Payment

Provisionsrepeated attempts to withdraw money from consumers' accounts after such attempts

have failed   twiceis "unfair." The Bureau arrived at this conclusion because it determined that
such a practice caused substantial injury to consumers by subjecting them to substantial and

repeated fees, was not reasonably avoidable by those consumers, and did not include some

countervailing benefit to outweigh that substantial injury. The Associations' challenges to the

Bureau's determination that the Payment Provisions were "unfair" fail.




                                                  18
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 19 of 24




        The Bureau next asserts that it reasonably determined that the proscribed withdrawals were

"abusive" because they take unreasonable advantage of (a) a lack of understanding on the part of

the consumer of the material risks, costs, or conditions of the product or service and (b) the inability

of the consumer to protect the interests of the consumer in selecting or using" the product or

service. The Associations' challenges to the Bureau's determination that the Payment Provisions

were "abusive" fail.

        The Bureau contends that it reasonably declined to exempt certain payment methods from

the Payment Provisions and that this denial was not arbitrary and capricious. More specifically,

the Bureau contends it set forth a "rational connection between the facts found and the choice

made" when it chose to not exempt debit-card and prepaid-card payments from the restrictions of

the Payment Provisions, even though these do not usually result in insufficient-funds fees.         See


Motor   Vehicle   Mfrs. Ass 'n, 463 U.S. at 43 (discussing "rational connection" standard to overcome

arbitrary and capricious claims). The Bureau established the rational connection between the facts

found and the choice made when it chose to include debit- and prepaid-card payments in the

Payment Provisions.

        Lastly, the Bureau contends it did not establish a usury limit or improperly rely on public

policy. The Bureau is limited from "establish[ingj a usury limit applicable to an extension of credit

offered or made.     . .   to a consumer" and from allowing public policy to "serve as a primary basis"

for the determination that an act or practice is unfair. 12 U.S.C.         §   5517(o), 5531(c)(2). As

discussed above, the Associations fail in their attempt to show that the Payment Provisions run

afoul of either of these statutory restrictions.

        The court therefore concludes as a matter of law that the Payment Provisions are consistent

with the Bureau's statutory authority and are not arbitrary and capricious.
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 20 of 24




        3. Bureau reasonably considered Payment Provisions' costs and benefits

        The Bureau contends it is entitled to summary judgment on the issue of whether it

thoroughly considered the costs and benefits of the Payment Provisions in accordance with the

CFPA.   See 12   U.S.C.   §   5512(b)(2)(A). The Associations claim that the Bureau fell short of this

requirement in two ways: first by failing to consider that the Underwriting Provisions' absence

would affect and enhance certain aspects of the Payment Provisions and, second, by failing to

consider certain costs the Payment Provisions would impose on customers.

        Both arguments fail. The Bureau noted the Underwriting Provisions could lessen certain

impacts of the Payment Provisions, but also discussed and considered the impact the Payment

Provisions would have independent of the Underwriting Provisions. Further, The Bureau is only

required to consider "important aspect[s] of the problem" before it. Motor       Vehicle Mfrs. Ass   'n,



463 U.S. at 43. It is "not required to consider every single possible cost." STG LLC, 147 Fed. Cl.

at 809. The Associations have failed to show that either of the issues the Bureau supposedly

overlookedthe likelihood a loan would enter collections sooner or that customers might incur
additional accrued interest because of the Payment Provisionsare so important as to render the

entire cost-benefit analysis defective. The Bureau is entitled to summary judgment on this issue.

        4. Bureau appropriately denied Advance Financial's rulemaking petition

        The Bureau contends that, as a matter of law, it was not unreasonable to deny a Petition for

Rulemaking submitted by Advance Financial. The petition asked the Bureau to create a new rule

to exempt debit- and prepaid-card payments from the restrictions of the Payment Provisions.

        Just as it was not arbitrary and capricious for the Bureau to initially refuse to exempt those

payment methods from the Payment Provisions, it was not arbitrary and capricious to decline to

do so via a new rule. Further, the Supreme Court has held that an agency's refusal to promulgate



                                                    20
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 21 of 24




a rule is subject only to "extremely limited and highly deferential" review. Massachusetts v. EPA,

549 U.S. 497, 527-28 (2007). On this issue, too, the Bureau is entitled to summary judgment.

        5. No remaining constitutional problem with the          Bureau's structure

        The Bureau contends it is entitled to summary judgment on the issue of whether its current

structure and function violates the Constitution's Separation of Powers Doctrine and

Appropriations Clause. The Associations contend that two constitutional problems remain. First,

the Associations contend the Bureau violates the Appropriations clause's mandate that "[n]o

Money shall be drawn from the Treasury, but in Consequence of Appropriations made by Law."

U.S. Const., art. I,   §   9, cl. 7. The Bureau's structure allows its director to set a budget for the

Bureau up to a certain cap. See 12 U.S.C.       §   5497(a)(1)(2). The Appropriations Clause "means

simply that no money can be paid out of the Treasury unless it has been appropriated by an act of

Congress." Richmond, 496 U.S. at 424. Where, as here, a statute authorizes an agency to receive

funds up to a certain cap, there is no Appropriations Clause issue.

        Second, the Associations contend the Bureau violates the Separation of Powers Doctrine

because Congress improperly vests its powers to develop regulations in the Bureau without "an

intelligible principle to guide [the Bureau's] use of discretion." See Gundy, 139 5. Ct. at 2133

(Gorsuch, J., dissenting). Instead, the Associations argue that by assigning the Bureau the

responsibility to prevent unfair and abusive practices in an industry, Congress has merely

"announce[d] vague aspirations and then assign[ed] others the responsibility of adopting

legislation to reach its goals." See id. The court disagrees and concludes that the Bureau is vested

with an "intelligible principle," so no Separation of Powers problem remains.




                                                     21
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 22 of 24




       6. Bureau observed all     required procedures in promulgating Payment Provisions

       Finally, the Bureau contends it is entitled to summary judgment on Count Eight of the

Associations' amended complaint, which alleges that the Bureau "violated             .   .   .   procedural

requirements" in promulgating the Payment Provisions.

       Count Eight includes four barebones arguments: while under its previous Director, the

Bureau (a) made repeated false statements, (b) allowed groups opposed to payday lending to drive

the rulemaking leading to the 2017 Rule, (c) failed to comply with unnamed provisions of the

Regulatory Flexibility Act, and (d) failed to give interested parties an opportunity to participate in

rulemaking by creating the 2017 Rule against the wishes of many of these parties. These

allegations are baseless. For instance, the Associations charge the Bureau with failing to publish a

regulatory flexibility analysis. The Bureau did publish such an analysis. See 82 Fed. Reg. at 548 53-

70 (final regulatory flexibility analysis); 81 Fed. Reg. at 48150-66 (initial regulatory flexibility

analysis). Similarly, the Associations claim the Bureau approached the rulemaking process with

the preconceived intention to create the 2017 Rule and did not approach it with an open mind. But

besides the Associations' failure to provide any details, the Supreme Court has rejected the "open-

mindedness" requirement for the APA. See Little Sisters    of the   Poor Saints Peter & Paul Home v.

Pennsylvania, 140 S. Ct. 2367, 2385 (2020).

       The Bureau is also entitled to summary judgment on Count Eight of the Associations'

Amended Complaint.

       7. Summary

       The court concludes that the Bureau is entitled to summary judgment on each of the

Associations' claims.




                                                 22
        Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 23 of 24




       c. Compliance Date

       The Associations ask that, in the event the court upholds the Payment Provisions, the court

restart (or, in the alternative, resume) the compliance period, so it may have sufficient time to

prepare its operations for compliance with the Payment Provisions. Because the original

compliance date of August 19, 2019, has passed, the Associations ask the court to stay the

compliance date because it would be unfair to penalize parties that reasonably relied on the court's

stay. As the Associations put it, "[b]ecause the stay was requested with 445 days left until the

implementation deadline, and it was entered with 286 days remaining, any decision upholding the

Payment Provisions should leave 445    daysor alternatively, 286 daysfor companies to comply
with those provisions." According to the Associations, the court should establish a compliance

date of at least 286 days, so they receive the full intended benefit of the court's          staythe
"preserv[ation] of the status quo." See Sierra Club   v.   Jackson, 833 F. Supp. 2d 11, 19 (D.D.C.

2012). Further, the Associations believe the Bureau's request of a 30-day compliance period would

be arbitrary and capricious in that it would suddenly reduce what was once a 21-month compliance

period to one month. Finally, the Associations posit that a longer compliance period gives them

time to appeal the court's decision.

       In response to the Associations' arguments, the Bureau notes that the decision to stay the

compliance period is discretionary and equitable. See Ruiz v. Estelle, 666 F.2d 854, 856 (5th Cir.

1982) (discussing stays pending appeal); Texas v. EPA, 829 F.3d 405, 424, 435 (5th Cir. 2016)

(applying standards for stay pending appeal to request for stay of agency action under   §   705 of the

APA); accord, e.g., Bauer v. DeVos, 325 F. Supp. 3d 74, 106 (D.D.C. 2018) (explaining that "the

authority granted" under   §   705 to stay rules "is equitable" (alteration omitted)). The Bureau

suggests that the Associations are not entitled to an additional delay, especially because the APA



                                                 23
       Case 1:18-cv-00295-LY Document 103 Filed 08/31/21 Page 24 of 24




requires only 30 days' notice before a rule may take effect.   See 5   U.S.C.   §   553(d). Further, the

Bureau contends it warned the Associations that it would seek to promptly lift the stay, so the

Associations' decision to forego preparations to bring operations into compliance with the rule

was a gamble. Lastly, the Bureau responds that the 2017 Rule's original 21-month compliance

period contemplated the now-revoked Underwriting Provisions, without which the compliance

date would have been much shorter. The Bureau asks that the court lift the stay on the compliance

date within 30 days after the court enters judgment.

       The court is persuaded by the Associations' arguments that they should receive the full

benefit of the temporary stay and that a more substantial compliance date allows time for appeal.

The court will extend the compliance-date stay for 286 days after final judgment.

                                        IV.     CONCLUSION

       Having determined the foregoing, the court renders the following orders:

       IT IS ORDERED that the Associations' Motion for Summary Judgment (Dkt. No. 80) is

DENIED.

       IT IS FURTHER ORDERED that the Bureau's Cross-Motion for Summary Judgment

(Dkt. No. 82) is GRANTED, and the Associations shall TAKE NOTHING by their claims

against the Bureau.

       IT IS FINALLY ORDERED that the August 19, 2019 compliance date of the 2017 Rule

is STAYED until 286 days after the date of this order, at which time the stay will expire.

       SIGNED this    LJ'tday of August, 2021.


                                                           STATES DISTRICT JUDGE




                                                24
